Citation Nr: 1550689	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from at least August 1968 to August 1970; served in the United States Marine Corps Reserves from August 1970 to December 1972; and served with the Indiana Army National Guard from December 1972 to April 1998.

This matter comes to the Board of Veterans' Appeal (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The claims of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus; a September 2009 decision found that he did not timely appeal the February 2008 rating decision; he did not appeal the September 2009 rating decision; he did not submit new and material evidence within the one year appeal period for either the February 2008 or the September 2009 decision; and the both decisions became final.

2.  Evidence received since the February 2008 rating decisions is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.

CONCLUSIONS OF LAW

1.  The February 2008 and the September 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that the claimant's bilateral hearing loss and tinnitus were caused by his exposure to acoustic trauma from tank cannon fire and engine noise due to his service in and around tanks during training and subsequently as a tank crewman. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a February 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  In a September 2009 decision, the RO found that the Veteran did not timely appeal the February 2008 rating decision.  The Veteran did not appeal the September 2009 rating decision.  Moreover, in the first year after these decisions, the record does not show the Veteran filed with VA any statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2008 and September 2009 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since these final decisions, VA received a November 2009 audiological examination from Judith L. Randall, M.D., that included an opinion that the Veteran's current bilateral hearing loss and tinnitus were due to his military noise exposure.  The Board finds the medical opinion, the credibility of which is presumed (see Justus, supra), address a basis for the prior denial.  Therefore, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the claims are reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for tinnitus is reopened, and to that extent only, the appeal is granted.


REMAND

As to the newly reopened claims of service connection for bilateral hearing loss and tinnitus, the Board notes that service connection may only be granted for diseases or injuries sustained while on active duty or injuries sustained while on inactive duty.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014).  Moreover, controlling laws and regulations provide that service with a Reserve component, to include the Reserves and the National Guards, may provide this required service.  See 38 U.S.C.A. §§ 101(10), (27).  However, and as explained by the Court in Allen v. Nicholson, 21 Vet. App. 54 (2007), a Veteran's Army National Guard service may only be consider qualifying service for the specific time periods when he has orders calling him to Federal service.  Also see 10 U.S.C. § 12401 (West 2014); Perpich v. Department of Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed.2d 312 (1990).

Therefore, the Board finds that a remand is required to attempt to obtain and associate with the claims file any Orders calling the Veteran to Federal service during any of the time that he served with the Indiana Army National Guard from December 1972 to April 1998 because without this information VA cannot ascertain if the injury that occurred on military service (i.e., acoustic trauma from tank cannon fire and engine noise) which Dr. Randall opined in November 2009 caused his current disabilities happened during a period of qualifying service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 19.9 (2015).

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

After undertaking the above development, VA should provide the Veteran with another VA examination to obtain an opinion as to whether he has bilateral hearing loss and/or tinnitus due to a period of qualifying Federal service.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Contact the Indiana Army National Guard and attempt to obtain and associated with the record copies of all Orders calling the Veteran to Federal service for the period from December 1972 to April 1998.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Associate with the claims file any post-service treatment records from the Tampa VA Medical Center.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

3.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records including from Dr. Randall. 

4.  Notify the Veteran and his representative that they can submit lay statements from the appellant and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of his hearing loss and tinnitus and the problems he has working at the current time because of his service-connected disabilities.  Provide them a reasonable time to submit this evidence.  

5.  Then schedule the Veteran for an audiological examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

I.  The examiner should opine as to whether it is at least as likely as not that hearing loss in either ear and/or tinnitus is related to or had its onset as follows:

	a.  during active duty from August 	1968 to August 1970; 

	b.  during service in the 	United 	States Marine Corps 	Reserves from August 1970 to 	December 1972; and/or 

	c.  during any period of 	qualifying Federal service while 	serving with the Indiana Army 	National Guard from December 	1972 to April 1998.

II.  The examiner should opine as to whether it is at least as likely as not that hearing loss in either ear manifested itself to a compensable degree in the first post-service year following the Veteran's August 1970 period of active duty.

III.  The examiner should also opine as to whether hearing loss in either ear and/or tinnitus was present before any qualifying period of Federal service while serving with the Indiana Army National Guard from December 1972 to April 1998.

IV.  If the examiner concludes that hearing loss in either ear and/or tinnitus was present before any qualifying period of Federal service while serving with the Indiana Army National Guard from December 1972 to April 1998, the examiner should indicate the likelihood that the disability worsened during that period of Federal service.  

V.  The examiner should also provide an opinion as to whether it is at least as likely as not that tinnitus is caused or aggravated (i.e., permanently worsened) by the Veteran's bilateral hearing loss.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can here even when not documented in his medical records.  

In providing the requested opinions, the examiner should take into account and comment on the November 2009 opinion given by Dr. Randall.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After undertaking any other needed development, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations and citation to all evidence added to the claims file since the March 2014 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


